Exhibit 4.5 Form of Subordinate Indenture. HYPERDYNAMICS CORPORATION Issuer AND [] Trustee INDENTURE Dated as of, 200 Subordinated Debt Securities Table of Contents Page ARTICLE 1 DEFINITIONS 1 SECTION 1.1 DEFINITIONS OF TERMS. 1 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 5 SECTION 2.1 DESIGNATION AND TERMS OF SECURITIES. 5 SECTION 2.2 FORM OF SECURITIES AND TRUSTEE’S CERTIFICATE. 7 SECTION 2.3 DENOMINATIONS: PROVISIONS FOR PAYMENT. 7 SECTION 2.4 EXECUTION AND AUTHENTICATIONS. 9 SECTION 2.5 REGISTRATION OF TRANSFER AND EXCHANGE. 10 SECTION 2.6 TEMPORARY SECURITIES. 11 SECTION 2.7 MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES. 11 SECTION 2.8 CANCELLATION. 12 SECTION 2.9 BENEFITS OF INDENTURE. 12 SECTION 2.10 AUTHENTICATING AGENT. 13 SECTION 2.11 GLOBAL SECURITIES. 13 ARTICLE 3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 14 SECTION 3.1 REDEMPTION. 14 SECTION 3.2 NOTICE OF REDEMPTION. 14 SECTION 3.3 PAYMENT UPON REDEMPTION. 15 SECTION 3.4 SINKING FUND. 16 SECTION 3.5 SATISFACTION OF SINKING FUND PAYMENTS WITH SECURITIES. 16 SECTION 3.6 REDEMPTION OF SECURITIES FOR SINKING FUND. 17 ARTICLE 4 COVENANTS 17 SECTION 4.1 PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST. 17 SECTION 4.2 MAINTENANCE OF OFFICE OR AGENCY. 17 SECTION 4.3 PAYING AGENTS. 18 SECTION 4.4 APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE. 19 SECTION 4.5 COMPLIANCE WITH CONSOLIDATION PROVISIONS. 19 ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 19 i SECTION 5.1 COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF SECURITYHOLDERS. 19 SECTION 5.2 PRESERVATION OF INFORMATION; COMMUNICATIONS WITH SECURITYHOLDERS. 19 SECTION 5.3 REPORTS BY THE COMPANY. 20 SECTION 5.4 REPORTS BY THE TRUSTEE. 20 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 20 SECTION 6.1 EVENTS OF DEFAULT. 20 SECTION 6.2 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 22 SECTION 6.3 APPLICATION OF MONEYS COLLECTED. 24 SECTION 6.4 LIMITATION ON SUITS. 24 SECTION 6.5 RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER. 25 SECTION 6.6 CONTROL BY SECURITYHOLDERS. 25 SECTION 6.7 UNDERTAKING TO PAY COSTS. 26 ARTICLE 7 CONCERNING THE TRUSTEE SECTION 7.1 CERTAIN DUTIES AND RESPONSIBILITIES OF TRUSTEE. 26 SECTION 7.2 CERTAIN RIGHTS OF TRUSTEE. 27 SECTION 7.3 TRUSTEE NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OR SECURITIES. 28 SECTION 7.4 MAY HOLD SECURITIES. 29 SECTION 7.5 MONEYS HELD IN TRUST. 29 SECTION 7.6 COMPENSATION AND REIMBURSEMENT. 29 SECTION 7.7 RELIANCE ON OFFICERS’ CERTIFICATE. SECTION 7.8 DISQUALIFICATION; CONFLICTING INTERESTS. 30 SECTION 7.9 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 30 SECTION 7.10 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 30 SECTION 7.11 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 32 SECTION 7.12 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 33 SECTION 7.13 PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY. ii SECTION 7.14 NOTICE OF DEFAULT 33 ARTICLE 8 CONCERNING THE SECURITYHOLDERS 34 SECTION 8.1 EVIDENCE OF ACTION BY SECURITYHOLDERS. 34 SECTION 8.2 PROOF OF EXECUTION BY SECURITYHOLDERS. 34 SECTION 8.3 WHO MAY BE DEEMED OWNERS. 35 SECTION 8.4 CERTAIN SECURITIES OWNED BY COMPANY DISREGARDED. 35 SECTION 8.5 ACTIONS BINDING ON FUTURE SECURITYHOLDERS. 35 ARTICLE 9 SUPPLEMENTAL INDENTURES 36 SECTION 9.1 SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF SECURITYHOLDERS. 36 SECTION 9.2 SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS. 37 SECTION 9.3 EFFECT OF SUPPLEMENTAL INDENTURES. 37 SECTION 9.4 SECURITIES AFFECTED BY SUPPLEMENTAL INDENTURES. 37 SECTION 9.5 EXECUTION OF SUPPLEMENTAL INDENTURES. 38 ARTICLE 10 SUCCESSOR ENTITY 38 SECTION 10.1 COMPANY MAY CONSOLIDATE, ETC. 38 SECTION 10.2 SUCCESSOR ENTITY SUBSTITUTED. 39 SECTION 10.3 EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 39 ARTICLE 11 SATISFACTION AND DISCHARGE 40 SECTION 11.1 SATISFACTION AND DISCHARGE OF INDENTURE. 40 SECTION 11.2 DISCHARGE OF OBLIGATIONS. 40 SECTION 11.3 DEPOSITED MONEYS TO BE HELD IN TRUST. 41 SECTION 11.4 PAYMENT OF MONEYS HELD BY PAYING AGENTS. 41 SECTION 11.5 REPAYMENT TO COMPANY. 41 ARTICLE 12 IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS 41 SECTION 12.1 NO RECOURSE. 41 ARTICLE 13 MISCELLANEOUS PROVISIONS 42 SECTION 13.1 EFFECT ON SUCCESSORS AND ASSIGNS. 42 SECTION 13.2 ACTIONS BY SUCCESSOR. 42 SECTION 13.3 SURRENDER OF COMPANY POWERS. 42 SECTION 13.4 NOTICES. 42 iii SECTION 13.5 GOVERNING LAW. 42 SECTION 13.6 TREATMENT OF SECURITIES AS DEBT. 43 SECTION 13.7 COMPLIANCE CERTIFICATES AND OPINIONS. 43 SECTION 13.8 PAYMENTS ON BUSINESS DAYS. 43 SECTION 13.9 CONFLICT WITH TRUST INDENTURE ACT. 43 SECTION 13.10 COUNTERPARTS. 43 SECTION 13.11 SEPARABILITY. 44 SECTION 13.12 COMPLIANCE CERTIFICATES. 44 ARTICLE 14 SUBORDINATION OF SECURITIES 44 SECTION 14.1 SUBORDINATION TERMS. 44 iv INDENTURE INDENTURE, dated as of, 200, among HYPERDYNAMICS CORPORATION, a Delaware corporation (the “Company”), and , as trustee (the “Trustee”): WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of subordinated debt securities (hereinafter referred to as the “Securities”), in an unlimited aggregate principal amount to be issued from time to time in one or more series as in this Indenture provided, as registered Securities without coupons, to be authenticated by the certificate of the Trustee; WHEREAS, to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered, the Company has duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of Securities: ARTICLE 1 DEFINITIONS SECTION 1.1 DEFINITIONS OF TERMS. The terms defined in this Section (except as in this Indenture or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section and shall include the plural as well as the singular. All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939, as amended,or that are by reference in such Act defined in the Securities Act of 1933, as amended (except as herein or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this instrument. “Authenticating Agent” means an authenticating agent with respect to all or any of the series of Securities appointed by the Trustee pursuant to Section2.10. “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee of such Board. 1 “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Business Day” means, with respect to any series of Securities, any day other than a day on which federal or state banking institutions in the Borough of Manhattan, the City of New York, are authorized or obligated by law, executive order or regulation to close. “Certificate” means a certificate signed by the chairman of the Board of Directors, any principal executive officer, any chief executive officer, any president, any senior vice president, any vice president, any principal financial officer or any principal accounting officer, any treasurer or any assistant treasurer, any controller or any assistant controller, any secretary or any assistant secretary of the Company. The Certificate need not comply with the provisions of Section13.7. “Company” means HYPERDYNAMICS CORPORATION, a corporation duly organized and existing under the laws of the State of Delaware, and, subject to the provisions of Article Ten of this Agreement, shall also include its successors and assigns. “Corporate Trust Office” means the office of the Trustee at which, at any particular time, its corporate trust business shall be principally administered, which office at the date hereof is located at ; Attention:, except that whenever a provision herein refers to an office or agency of the Trustee in the borough of in the city of state of, such office is located, at the date hereof, at , Attn: . “Custodian” means any receiver, trustee, assignee, liquidator or similar official under any Bankruptcy Law. “Default” means any event, act or condition that with notice or lapse of time, or both, would constitute an Event of Default. “Depositary” means, with respect to Securities of any series for which the Company shall determine that such Securities will be issued as a Global Security, The Depository Trust Company, New York, New York, another clearing agency, or any successor registered as a clearing agency under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or other applicable statute or regulation, which, in each case, shall be designated by the Company pursuant to either Section2.1 or 2.11. “Event of Default” means, with respect to Securities of a particular series, any event specified in Section6.1, continued for the period of time, if any, therein designated. “Global Security” means, with respect to any series of Securities, a Security executed by the Company and delivered by the Trustee to the Depositary or pursuant to the Depositary’s instruction, all in accordance with the Indenture, which shall be registered in the name of the Depositary or its nominee. 2 “Governmental Obligations” means securities that are (a)direct obligations of the United States of America for the payment of which its full faith and credit is pledged or (b)obligations of a Person controlled or supervised by and acting as an agency or instrumentality of the United States of America,the payment of which is unconditionally guaranteed as a full faith and credit obligation by the United States of America that, in either case, are not callable or redeemable at the option of the issuer thereof, and shall also include a depositary receipt issued by a bank (as defined in Section3(a)(2) of the Securities Act of 1933, as amended) as custodian with respect to any such Governmental Obligation or a specific payment of principal of or interest on any such Governmental Obligation held by such custodian for the account of the holder of such depositary receipt; provided, however, that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depositary receipt from any amount received by the custodian in respect of the Governmental Obligation or the specific payment of principal of or interest on the Governmental Obligation evidenced by such depositary receipt. “herein”, “hereof” and “hereunder”, and other words of similar import, refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Indenture” means this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into in accordance with the terms hereof. “Interest Payment Date”, when used with respect to any installment of interest on a Security of a particular series, means the date specified in such Security or in a Board Resolution or in an indenture supplemental hereto with respect to such series as the fixed date on which an installment of interest with respect to Securities of that series is due and payable. “Officers’ Certificate” means a certificate signed by a chief executive officer, a president, a senior vice president or a vice president and by the chief financial officer or the treasurer or an assistant treasurer or the controller or an assistant controller or the secretary or an assistant secretary of the Company that is delivered to the Trustee in accordance with the terms hereof. Each such certificate shall include the statements provided for in Section13.7, if and to the extent required by the provisions thereof. “Opinion of Counsel” means an opinion in writing subject to customary exceptions of legal counsel, who may be an employee of or counsel for the Company, that is delivered to the Trustee in accordance with the terms hereof. Each such opinion shall include the statements provided for in Section13.7, if and to the extent required by the provisions thereof. “Outstanding”, when used with reference to Securities of any series, means, subject to the provisions of Section8.4, as of any particular time, all Securities of that series theretofore authenticated and delivered by the Trustee under this Indenture, except (a)Securities theretofore canceled by the Trustee or any paying agent, or delivered to the Trustee or any paying agent for cancellation or that have previously been canceled; (b)Securities or portions thereof for the payment or redemption of which moneys or Governmental Obligations in the necessary amount shall have been deposited in trust with the Trustee or with any paying agent (other than the Company) or shall have been set aside and segregated in trust by the Company (if the Companyshall act as its own paying agent); provided, however, that if such Securities or portions of such Securities are to be redeemed prior to the maturity thereof, notice of such redemption shall have been given as in Article Three provided, or provision satisfactory to the Trustee shall have been made for giving such notice; and (c)Securities in lieu of or in substitution for which other Securities shall have been authenticated and delivered pursuant to the terms of Section2.7. 3 “Person” means any individual, corporation, partnership, joint venture, joint-stock company, limited liability company, unincorporated organization or government or any agency or political subdivision thereof. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section2.7 in lieu of a lost, destroyed or stolen Security shall be deemed to evidence the same debt as the lost, destroyed or stolen Security. “Responsible Officer” when used with respect to the Trustee means any officer in the Corporate Trust Office of the Trustee, or to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with the particular subject. “Securities” means the debt Securities authenticated and delivered under this Indenture. “Securityholder”, “holder of Securities”, “registered holder”, or other similar term, means the Person or Persons in whose name or names a particular Security shall be registered on the books of the Company kept for that purpose in accordance with the terms of this Indenture. “Subsidiary” means, with respect to any Person, (i)any corporation at least a majority of whose outstanding Voting Stock shall at the time be owned, directly or indirectly, by such Person or by one or more of its Subsidiaries or by such Person and one or more of its Subsidiaries, (ii)any general partnership, joint venture or similar entity, at least a majority of whose outstanding partnership or similar interests shall at the time be owned by such Person, or by one or more of its Subsidiaries, or by such Person and one or more of its Subsidiaries and (iii)any limited partnership of which such Person or any of its Subsidiaries is a general partner. “Trustee” means [], and, subject to the provisions of Article Seven, shall also include its successors and assigns, and, if at any time there is more than one Person acting in such capacity hereunder, “Trustee” shall mean each such Person. The term “Trustee” as used with respect to a particular series of the Securities shall mean the trustee with respect to thatseries. “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended. “Voting Stock”, as applied to stock of any Person, means shares, interests, participations or other equivalents in the equity interest (however designated) in such Person having ordinary voting power for the election of a majority of the directors (or the equivalent) of such Person, other than shares, interests, participations or other equivalents having such power only by reason of the occurrence of a contingency. 4 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES SECTION 2.1 DESIGNATION AND TERMS OF SECURITIES. (a) The aggregate principal amount of Securities that may be authenticated and delivered under this Indenture is unlimited. The Securities may be issued in one or more series up to the aggregate principal amount of Securities of that series from time to time authorized by or pursuant to a Board Resolution or pursuant to one or more indentures supplemental hereto. Prior to the initial issuance of Securities of any series, there shall be established in or pursuant to a Board Resolution, and set forth in an Officers’ Certificate, or established in one or more indentures supplemental hereto: (1) the title of the Securities of the series (which shall distinguish the Securities of that series from all other Securities); (2) any limit upon the aggregate principal amount of the Securities of that series that may be authenticated and delivered under this Indenture (except for Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of, other Securities of that series); (3) the date or dates on which the principal of the Securities of the series is payable, any original issue discount that may apply to the Securities of that series upon their issuance, the principal amount due at maturity, and the place(s) of payment; (4) the rate or rates at which the Securities of the series shall bear interest or the manner of calculation of such rate or rates, if any; (5) the date or dates from which such interest shall accrue, the Interest Payment Dates on which such interest will be payable or the manner of determination of such Interest Payment Dates, the place(s) of payment, and the record date for the determination of holders to whom interest is payable on any such Interest Payment Dates or the manner of determination of such record dates; (6) the right, if any, to extend the interest payment periods and the duration of such extension; (7) the period or periods within which, the price or prices at which and the terms and conditions upon which Securities of the series may be redeemed, in whole or in part, at the option of the Company; (8) the obligation, if any, of the Company to redeem or purchase Securities of the series pursuant to any sinking fund, mandatory redemption, or analogous provisions (including payments made in cash in satisfaction of future sinking fund obligations) or at the option of a holder thereof and the period or periods within which, the price or prices at which, and the terms and conditions upon which, Securities of the series shall be redeemed or purchased, in whole or in part, pursuant to such obligation; 5 (9) the form of the Securities of the series including the form of the Certificate of Authentication for such series; (10) if other than denominations of one thousand U.S. dollars ($1,000) or any integral multiple thereof, the denominations in which the Securities of the series shall be issuable; (11) any and all other terms (including terms, to the extent applicable, relating to any auction or remarketing of the Securities of that series and any security for the obligations of the Company with respect to such Securities) with respect to such series (which terms shall not be inconsistent with the terms of this Indenture, as amended by any supplemental indenture) including any terms which may be required by or advisable under United States laws or regulations or advisable in connection with the marketing of Securities of that series; (12) whether the Securities are issuable as a Global Security and, in such case, the terms and the identity of the Depositary for such series; (13) whether the Securities will be convertible into or exchangeable for shares of common stock or other securities of the Company or any other Person and, if so, the terms and conditions upon which such Securities will be so convertible or exchangeable, including the conversion or exchange price, as applicable, or how it will be calculated and may be adjusted, any mandatory or optional (at the Company’s option or the holders’ option) conversion or exchange features, and the applicable conversion or exchange period; (14) if other than the principal amount thereof, the portion of the principal amount of Securities of the series which shall be payable upon declaration of acceleration of the maturity thereof pursuant to Section6.1; (15) any additional or different Events of Default or restrictive covenants (which may include, among other restrictions, restrictions on the Company’s ability or the ability of the Company’s Subsidiaries to: incur additional indebtedness; issue additional securities; create liens; pay dividends or make distributions in respect of their capital stock; redeem capital stock; place restrictions on such Subsidiaries placing restrictions on their ability to pay dividends, make distributions or transfer assets; make investments or other restricted payments; sell or otherwise dispose of assets; enter into sale-leaseback transactions; engage in transactions with shareholders and affiliates; issue or sell stock of their Subsidiaries; or effect a consolidation or merger) or financial covenants (which may include, among other financial covenants, financial covenants that require the Company and its Subsidiaries to maintain specified interest coverage, fixed charge, cash flow-based or asset-based ratios) provided for with respect to the Securities of the series; (16) if other than dollars, the coin or currency in which the Securities of the series are denominated (including, but not limited to, foreign currency); (17) the terms and conditions, if any, upon which the Company shall pay amounts in addition to the stated interest, premium, if any and principal amounts of the Securities of the series to any Securityholder that is not a “United States person” for federal tax purposes; 6 (18) any restrictions on transfer, sale or assignment of the Securities of the series; and (19) the subordination terms of the Securities of the series. All Securities of any one series shall be substantially identical except as to denomination and except as may otherwise be provided in or pursuant to any such Board Resolution or in any indentures supplemental hereto. If any of the terms of the series are established by action taken pursuant to a Board Resolution of the Company, a copy of an appropriate record of such action shall be certified by the secretary or an assistant secretary of the Company and delivered to the Trustee at or prior to thedelivery of the Officers’
